DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ROBERT FAICCO and ROGANNE D. FAICCO,
                            Appellants,

                                     v.

                    GREEN TREE SERVICING, LLC,
                             Appellee.

                              No. 4D17-1019

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 2012-CA-023476.

  Michael Vater and Kyle M. Costello of The Ticktin Law Group, PLLC,
Deerfield Beach, for appellants.

  Stephen Janes, Michael T. Ruff and Preston C. Davis of Timothy D.
Padgett, P.A., Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.